
	
		II
		112th CONGRESS
		1st Session
		S. 559
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote the production and use of renewable energy,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)In
			 generalThis Act may be cited
			 as the Securing America’s Future with
			 Energy and Sustainable Technologies Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Renewable fuel program
					Sec. 101. Definition of advanced biofuel.
					Sec. 102. Biomass-based diesel.
					Sec. 103. International indirect land use changes.
					Sec. 104. Modification of definition of renewable
				biomass.
					TITLE II—Production and use of renewable fuel
					Sec. 201. Loan guarantees for projects to construct renewable
				fuel pipelines.
					Sec. 202. Open fuel standard for transportation.
					Sec. 203. Tax incentives for qualified blender
				pumps.
					Sec. 204. Blender pump installation.
					TITLE III—Renewable energy tax extensions
					Sec. 301. Modification of credit for alcohol used as
				fuel.
					Sec. 302. Reform of biodiesel income tax
				incentives.
					Sec. 303. Reform of biodiesel excise tax
				incentives.
					Sec. 304. Biodiesel treated as taxable fuel.
					TITLE IV—Renewable electricity integration credit
					Sec. 401. Renewable electricity integration credit.
					TITLE V—Wind energy
					Sec. 501. Removal of certain tax restrictions to promote
				expansion of capital for wind farm investment.
					TITLE VI—Renewable electricity and energy efficiency resource
				standards
					Sec. 601. Renewable electricity and energy efficiency resource
				standards.
					Sec. 602. Energy efficiency resource standard for retail
				electricity and natural gas distributors.
					Sec. 603. Voluntary renewable energy markets.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		IRenewable fuel
			 program
			101.Definition of
			 advanced biofuelSection
			 211(o)(1)(B) of the Clean Air Act (42 U.S.C. 7545(o)(1)(B)) is amended—
				(1)in clause (i), by
			 striking , other than ethanol derived from corn starch,;
			 and
				(2)in clause
			 (ii)(II), by striking (other than corn starch).
				102.Biomass-based
			 dieselSection 211(o)(2)(A) of
			 the Clean Air Act (42 U.S.C. 7545(o)(2)(A)) is amended
			 by adding at the end the following:
				
					(v)Grandfathering
				biomass-based dieselThe
				Administrator shall promulgate regulations that exempt from the lifecycle
				greenhouse gas requirements of subparagraphs (B) and (D) of paragraph (1) up to
				the greater of 1,000,000,000 gallons or the volume mandate adopted pursuant to
				subparagraph (B)(ii), of biomass-based diesel annually from facilities that
				commenced construction before December 19,
				2007.
					.
			103.International
			 indirect land use changesSection 211(o) of the Clean Air Act
			 (42 U.S.C.
			 7545(o)) is amended by adding at the end the following:
				
					(13)International
				indirect land use changes
						(A)Exclusion from
				regulatory requirements regarding lifecycle greenhouse gas
				emissionsNotwithstanding the definition of lifecycle
				greenhouse gas emissions in paragraph (1)(H), for purposes of
				determining whether a fuel meets a definition under paragraph (1) or complies
				with paragraph (2)(A)(i), the Administrator shall exclude emissions from
				indirect land use changes outside the country of origin of the feedstock of a
				renewable fuel.
						(B)National
				Academies of Science report
							(i)In
				generalNot later than 180 days after the date of enactment of
				this paragraph, the Administrator and the Secretary of Agriculture shall
				jointly arrange for the National Academies of Science to review and report on
				specified issues relating to indirect greenhouse gas emissions relating to
				transportation fuels.
							(ii)Models and
				methodologiesThe report shall evaluate and report on whether
				there are economic and environmental models and methodologies that
				individually, or as a system, can project with reliability, predictability, and
				confidence—
								(I)for purposes of
				determining whether a fuel meets a definition under paragraph (1) or complies
				with paragraph (2)(A)(i), indirect land use changes that are related to the
				production of renewable fuels and that may occur outside the country in which
				the feedstocks are grown, and the impacts of those changes on greenhouse gas
				emissions; and
								(II)indirect effects,
				both domestic and international, related to the production and importation of
				nonrenewable transportation fuels that have significant greenhouse gas
				emissions, and the impact of those effects on greenhouse gas emissions.
								(iii)Administration
								(I)In
				generalThe report shall—
									(aa)include a review
				and assessment of all pertinent scientific studies, methodologies, and
				data;
									(bb)evaluate
				potential methodologies for calculating emissions (including an evaluation of
				methods for annualizing emissions associated with forest degradation or land
				conversion); and
									(cc)make appropriate
				recommendations.
									(II)Indirect
				effectsThe recommendations shall address indirect effects, both
				domestic and international, relating to the production and importation of
				nonrenewable transportation fuels that have significant greenhouse gas
				emissions.
								(III)ValidationThe
				report shall use appropriate validation procedures, including sensitivity
				analyses, to measure how results change as assumptions change.
								(IV)ModelsThe
				evaluation shall include a model, methodology, or system of models that
				assesses how reliably the models, methodologies, or systems—
									(aa)track actual
				outcomes over historical periods using available historical data; and
									(bb)will project
				future outcomes.
									(iv)AvailabilityThe report shall—
								(I)be publicly available; and
								(II)include sufficient information and data so
				that economists and other scientists with relevant expertise that are not on
				the National Academies of Science panel can fully evaluate the conclusions of
				the report.
								(v)DeadlineThe
				report shall be completed not later than 3 years after the date of enactment of
				this paragraph.
							(C)Determination
							(i)In
				generalThe Administrator and
				the Secretary of Agriculture shall, after notice and an opportunity for public
				comment, determine—
								(I)whether, for purposes of determining
				compliance with the percent reductions in lifecycle greenhouse gas emissions
				specified in paragraph (1) for various renewable fuels, scientifically valid
				models and methodologies exist to project indirect land use changes that are
				related to the production of renewable fuels and that occur outside the country
				in which the feedstocks are grown outside the country of origin of the
				feedstocks; and
								(II)the impact of those changes on greenhouse
				gas emissions.
								(ii)Basis
								(I)ReportThe
				determination shall take into account the findings and recommendations of the
				report required under subparagraph (B), as well as other available scientific,
				economic, and other relevant information.
								(II)Other Federal
				agenciesThe Administrator and the Secretary of Agriculture may
				also consider methods used by the Environmental Protection Agency, the
				Department of Agriculture, and other Federal agencies to assess or guide
				related policies.
								(iii)Publication of
				determinations
								(I)In
				generalThe Administrator and the Secretary of Agriculture shall
				publish—
									(aa)a
				proposed determination not later than 4 years after the date of enactment of
				this paragraph; and
									(bb)a
				final determination not later than 5 years after the date of enactment of this
				paragraph.
									(II)ExplanationAn
				explanation and justification of the determination shall be included in the
				proposed and final actions, together with a response to comments
				received.
								(D)Response to
				determination
							(i)Positive
				determination
								(I)In
				generalIn the case of a positive determination under
				subparagraph (C), the Administrator and the Secretary of Agriculture shall,
				after notice and an opportunity for public comment, by the same date jointly
				establish 1 or more methodologies to calculate greenhouse gas emissions from
				indirect land use changes that are attributable to the production of renewable
				fuels and that occur outside the country in which feedstocks are grown outside
				the country of origin of the feedstock for purposes of calculating the
				lifecycle greenhouse gas emissions of a renewable fuel to determine whether the
				renewable fuel meets a definition under paragraph (1) or complies with
				paragraph (2)(A)(i).
								(II)AdministrationIn
				the calendar year following a positive determination under subparagraph
				(C)—
									(aa)the exclusion
				under subparagraph (A) shall terminate; and
									(bb)the
				Administrator shall promulgate a regulation by the same date that shall include
				emissions from indirect land use changes outside the country of origin of a
				feedstock of a renewable fuel for purposes of calculating the lifecycle
				greenhouse gas emissions of the renewable fuel to determine whether the
				renewable fuel meets a definition under paragraph (1) or complies with
				paragraph (2)(A)(i) for renewable fuels sold in the calendar year.
									(III)Effective
				dateThe effective date of the regulation shall be 6 years after
				the date of enactment of this paragraph.
								(ii)Negative
				determinationA negative determination under subparagraph (C)
				shall include a statement of the basis for the determination.
							(E)AccountabilityThe
				joint duties and actions of the Administrator and the Secretary of Agriculture
				under this paragraph shall be subject to sections 304 and 307 as if the duties
				and actions were the duties and actions of the Administrator
				alone.
						.
			104.Modification of
			 definition of renewable biomass
				(a)National Academy
			 of Sciences reportNot later
			 than 1 year after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency, the Secretary of Agriculture, and the Federal
			 Energy Regulatory Commission shall jointly enter into an arrangement with the
			 National Academy of Sciences to evaluate how sources of renewable biomass
			 contribute to the goals of increasing the energy independence of the United
			 States, protecting the environment, and reducing global warming
			 pollution.
				(b)Modification
					(1)EPA modification
			 authorityAfter reviewing the
			 report required by subsection (a), the Administrator of the Environmental
			 Protection Agency, with the concurrence of the Secretary of Agriculture, may,
			 by regulation and after public notice and comment, modify the non-Federal land
			 portion of the definition of renewable biomass in section
			 211(o)(1)(I) of the Clean Air Act (42 U.S.C. 7545(o)(1)(I)) and in section 610
			 of the Public Utility Regulatory Policies Act of 1978 in order to advance the
			 goals of increasing the energy independence of the United States, protecting
			 the environment, and reducing global warming pollution.
					(2)FERC
			 modification authorityAfter
			 reviewing the report required by subsection (a), the Federal Energy Regulatory
			 Commission, with the concurrence of the Secretary of Agriculture, may, by
			 regulation and after public notice and comment, modify the non-Federal lands
			 portion of the definition of renewable biomass in section 610(a)
			 of the Public Utility Regulatory Policies Act of 1978 in order to advance the
			 goals of increasing the energy independence of the United States, protecting
			 the environment, and reducing global warming pollution.
					(c)Federal
			 land
					(1)Scientific
			 reviewNot later than 1 year
			 after the date of enactment of this Act, the Secretary of the Interior, the
			 Secretary of Agriculture, and the Administrator of the Environmental Protection
			 Agency shall conduct a joint scientific review to evaluate how sources of
			 biomass from Federal land could contribute to the goals of increasing the
			 energy independence of the United States, protecting the environment, and
			 reducing global warming pollution.
					(2)Modification
			 authorityBased on the scientific review, the agencies may, by
			 rule, modify the definition of renewable biomass from Federal
			 land in sections 211(o)(1)(I) of the Clean Air Act (42 U.S.C. 7545(o)(1)(I))
			 and section 610 of the Public Utility Regulatory Policies Act of 1978, as
			 appropriate, to advance the goals of increasing the energy independence of the
			 United States, protecting the environment, and reducing global warming
			 pollution.
					IIProduction and
			 use of renewable fuel
			201.Loan
			 guarantees for projects to construct renewable fuel pipelines
				(a)DefinitionsSection
			 1701 of the Energy Policy Act of 2005 (42 U.S.C. 16511) is amended by adding at
			 the end the following:
					
						(6)Renewable
				fuelThe term renewable fuel has the meaning given
				the term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)),
				except that the term shall include all ethanol and biodiesel.
						(7)Renewable fuel
				pipelineThe term renewable fuel pipeline means a
				pipeline for transporting renewable
				fuel.
						.
				(b)AmountSection
			 1702(c) of the Energy Policy Act of 2005 (42 U.S.C. 16512(c)) is
			 amended—
					(1)by striking
			 Unless otherwise and inserting the following:
						
							(1)In
				generalUnless otherwise
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Renewable fuel
				pipelinesA guarantee for a project described in section
				1703(b)(11) shall be in an amount equal to 80 percent of the project cost of
				the facility that is the subject of the guarantee, as estimated at the time at
				which the guarantee is
				issued.
							.
					(c)Reasonable
			 prospect of repaymentSection 1702(d) of the Energy Policy Act of
			 2005 (42 U.S.C. 16512(d)) is amended by adding at the end the following:
					
						(4)Renewable fuel
				pipelineIn determining under paragraph (1) whether there is a
				reasonable prospect of repayment with respect to a renewable fuel pipeline
				project described in section 1703(b)(11), the Secretary shall not require a
				demonstration of existing contractual obligations for a specific minimum
				capacity of pipeline
				usage.
						.
				(d)Renewable fuel
			 pipeline eligibilitySection 1703(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following:
					
						(11)Renewable fuel
				pipelines.
						.
				(e)Rapid
			 deployment of renewable fuelSection 1705 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16516) is amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by inserting or, in the case of projects
			 described in paragraph (4), September 30, 2013 before the colon at the
			 end; and
						(B)by adding at the
			 end the following:
							
								(4)Installation of
				sufficient infrastructure to allow for the cost-effective deployment of clean
				energy technologies appropriate to each region of the United States, including
				the deployment of renewable fuel pipelines through loan guarantees in an amount
				equal to 80 percent of the cost.
								;
				and
						(2)in subsection
			 (e), by inserting ‘or, in the case of projects described in subsection
			 (a)(4), September 30, 2013’ before the period at the end.
					(f)RegulationsNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Energy shall issue such regulations as are necessary to carry out the
			 amendments made by this section.
				202.Open fuel standard for
			 transportation
				(a)In generalChapter 329 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						32920.Open fuel
				standard for transportation
							(a)DefinitionsIn
				this section:
								(1)E85The
				term E85 means a fuel mixture containing approximately 85 percent
				ethanol and 15 percent gasoline or a special fuel by volume.
								(2)Flexible fuel
				automobileThe term flexible fuel automobile means
				an automobile that has been warranted by its manufacturer to operate on
				gasoline, E85, and M85.
								(3)Fuel
				choice-enabling automobileThe term fuel choice-enabling
				automobile means—
									(A)a flexible fuel
				automobile;
									(B)an automobile
				that has been warranted by its manufacturer to operate on biodiesel;
									(C)an automobile
				that uses hydrogen fuel cell technology;
									(D)a hybrid
				automobile, or an automobile with any other technology, that uses at
				least—
										(i)during the
				10-year period beginning on the date of enactment of this section, 50 percent
				less fossil fuel per mile than the average of vehicles in the class of the
				hybrid automobile or an automobile with any other technology (under the
				applicable corporate average fuel standard under section 32902 of title 49,
				United States Code); and
										(ii)effective
				beginning 10 years after the date of enactment of this section, 75 percent less
				fossil fuel per mile than the average of vehicles in the class of the hybrid
				automobile or an automobile with any other technology (under the applicable
				corporate average fuel standard under section 32902 of title 49, United States
				Code); or
										(E)an automobile
				that only uses an electric motor to move the vehicle.
									(4)Hybrid
				automobileThe term hybrid automobile means a
				light-duty automobile that uses 2 or more distinct power sources to move the
				vehicle.
								(5)Light-duty
				automobileThe term light-duty automobile means a
				light-duty automobile (as defined in regulations promulgated by the Secretary
				of Transportation to establish corporate average fuel standards under section
				32902 of title 49, United States Code).
								(6)Light-duty
				automobile manufacturer’s annual covered inventoryThe term
				light-duty automobile manufacturer’s annual covered inventory
				means the number of light-duty automobiles powered solely by an internal
				combustion engine that a manufacturer, during a given calendar year,
				manufactures in the United States or imports from outside of the United States
				for sale in the United States.
								(7)M85The
				term M85 means a fuel mixture containing 85 percent methanol and
				15 percent gasoline by volume.
								(b)Open fuel
				standard for transportation
								(1)In
				generalExcept as provided in paragraph (2), each light-duty
				automobile manufacturer’s annual covered inventory shall be comprised
				of—
									(A)not less than 30
				percent fuel choice-enabling automobiles by model year 2013;
									(B)not less than 50
				percent fuel choice-enabling automobiles by model year 2015;
									(C)not less than 80
				percent fuel choice-enabling automobiles by model year 2017; and
									(D)not less than 100
				percent of fuel choice-enabling automobiles by model year 2021 and each model
				year thereafter.
									(2)Temporary
				exemption from requirements
									(A)ApplicationA
				manufacturer may request an exemption from the requirement described in
				paragraph (1) by submitting an application to the Secretary, at such time, in
				such manner, and containing such information as the Secretary may require by
				regulation. Each such application shall specify the models, lines, and types of
				automobiles affected.
									(B)EvaluationAfter
				evaluating an application received from a manufacturer, the Secretary may at
				any time, under such terms and conditions, and to such extent as the Secretary
				considers appropriate, temporarily exempt, or renew the exemption of, a
				light-duty automobile from the requirement described in paragraph (1) if the
				Secretary determines that 1 or more of the following unavoidable events that
				are not under the control of the manufacturer prevent the manufacturer of such
				automobile from meeting its required production volume of fuel choice-enabling
				automobiles:
										(i)A
				disruption in the supply of any component required for compliance with the
				regulations.
										(ii)A disruption in
				the use and installation by the manufacturer of such component.
										(iii)The failure for
				plug-in hybrid electric automobiles to meet State air quality requirements as a
				result of the requirement described in paragraph (1).
										(C)ConsolidationThe
				Secretary may consolidate applications received from multiple manufactures
				under subparagraph (A) if they are of a similar nature.
									(D)NoticeThe
				Secretary shall publish in the Federal Register—
										(i)notice of each
				application received from a manufacturer;
										(ii)notice of each
				decision to grant or deny a temporary exemption; and
										(iii)the reasons for
				granting or denying such exemptions.
										(c)Limited
				liability protection for renewable fuel and ethanol manufacture, use, or
				distribution
								(1)In
				generalNotwithstanding any other provision of Federal or State
				law, any fuel containing ethanol or a renewable fuel (as defined in section
				211(o)(1) of the Clean Air Act) that is used or intended to be used to operate
				an internal combustion engine shall not be deemed to be a defective product or
				subject to a failure to warn due to such ethanol or renewable fuel content
				unless such fuel violates a control or prohibition imposed by the Administrator
				under section 211 of the Clean Air Act (42 U.S.C. 7545).
								(2)Savings
				provisionNothing in this subsection may be construed to affect
				the liability of any person other than liability based upon a claim of
				defective product and failure to warn described in paragraph (1).
								(d)RulemakingNot
				later than 1 year after the date of the enactment of this section, the
				Secretary of Transportation shall promulgate regulations to carry out this
				section in consultation with the Administrator and taking into consideration
				existing
				regulations.
							.
				(b)Conforming
			 amendmentThe analysis for chapter 329 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						
							Sec. 32920. Open fuel standard for
				transportation.
						
						.
				203.Tax incentives
			 for qualified blender pumps
				(a)Credit for
			 installation of blender pumpsSection 30C of the Internal Revenue
			 Code of 1986 is amended by redesignating subsections (f) and (g) as subsections
			 (g) and (h), respectively, and by inserting after subsection (e) the following
			 new subsection:
					
						(f)Treatment of
				blender pumps as qualified alternative fuel vehicle refueling property
							(1)In
				generalA qualified blender pump shall be treated as qualified
				alternative refueling property under this section.
							(2)Qualified
				blender pumpFor purposes of this subsection, the term
				qualified blender pump means property (not including a building or
				its structural components)—
								(A)which is subject
				to the allowance for depreciation or which is installed on property which is
				used as a principal residence,
								(B)the original use
				of which begins with the taxpayer, and
								(C)which is for the
				storage or dispensing of a qualified ethanol blend into the fuel tank of a
				motor vehicle (as defined in section 179A(e)(2)) propelled by such blend, but
				only if—
									(i)the storage or
				dispensing is at the point where such fuel is delivered into the fuel tank of
				the motor vehicle, and
									(ii)such property is
				capable of dispensing qualified ethanol blends of not less than 3 different
				percentage volumes of ethanol which may be selected by the pump
				operator.
									(3)Qualified
				ethanol blendFor purposes of this subsection, the term
				qualified ethanol blend means any fuel which is not less than 20
				percent ethanol by volume and not more than 85 percent ethanol by
				volume.
							.
				(b)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
				204.Blender pump
			 installation
				(a)DefinitionsIn
			 this section:
					(1)Blender
			 pumpThe term blender pump means an automotive fuel
			 dispensing pump capable of dispensing at least 3 different blends of gasoline
			 and ethanol, as selected by the pump operator, including blends ranging from 0
			 percent ethanol to 85 percent denatured ethanol, as determined by the
			 Secretary.
					(2)Covered
			 entityThe term covered entity means an individual
			 or entity that owns or manages 10 or more retail fueling stations.
					(3)E–85
			 fuelThe term E–85 fuel means a blend of gasoline
			 approximately 85 percent of the content of which is ethanol.
					(4)Ethanol fuel
			 blendThe term ethanol fuel blend means a blend of
			 gasoline or a special fuel and ethanol, with a minimum of 0 percent and maximum
			 of 85 percent of the content of which is denatured ethanol.
					(b)Mandate
					(1)In
			 generalSubject to paragraph (2), the Secretary shall, by
			 regulation, require each covered entity to install, at each retail fueling
			 station owned or managed by the covered entity, as a replacement for each pump
			 at the retail fueling station that requires replacement after the effective
			 date described in paragraph (2)—
						(A)a blender pump;
			 and
						(B)all blender pump
			 fuel infrastructure, including infrastructure necessary—
							(i)for
			 the direct retail sale of ethanol fuel blends (including E–85 fuel), including
			 blender pumps, transmission lines, and storage tanks; and
							(ii)to
			 directly market ethanol fuel blends (including E–85 fuel) to gas retailers,
			 including inline blending equipment, pumps, storage tanks, and loadout
			 equipment.
							(2)Effective
			 dateThe effective date of the regulations described in paragraph
			 (1) shall be January 1, 2013.
					IIIRenewable
			 energy tax extensions
			301.Modification of
			 credit for alcohol used as fuel
				(a)In
			 generalSection 40 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
					
						40.Alcohol, etc.,
				used as fuel
							(a)General
				ruleFor purposes of section 38, the alcohol fuels credit
				determined under this section for the taxable year is an amount equal to the
				sum of—
								(1)the credit amount
				for each gallon of qualified alcohol production during such taxable
				year,
								(2)the cellulosic
				biofuel producer credit determined under subsection (c) for such taxable year,
				plus
								(3)in the case of an
				eligible small ethanol producer, the small ethanol producer credit.
								(b)Qualified
				alcohol productionFor purposes of this section—
								(1)In
				generalThe term qualified alcohol production means
				qualified alcohol which is produced by the taxpayer and which—
									(A)is sold by the
				taxpayer to another person—
										(i)for use by such
				other person in the production of a qualified mixture in the ordinary course of
				such other person's trade or business,
										(ii)for use by such
				other person as a fuel in the ordinary course of such other person's trade or
				business (other than casual off-farm production), or
										(iii)who sells such
				alcohol at retail to another person and places such alcohol in the fuel tank of
				such other person, or
										(B)is used or sold
				by the taxpayer for any purpose described in subparagraph (A).
									(2)Qualified
				alcoholThe term qualified alcohol means
				alcohol—
									(A)which has
				lifecycle greenhouse gas emissions that are at least 15 percent less than
				baseline lifecycle greenhouse gas emissions (as determined by the Administrator
				of the Environmental Protection Agency, in conjunction with the Secretary of
				Agriculture), and
									(B)which has a proof
				of not less than 200 (determined without regard to any added denaturants),
				and
									does not
				include any alcohol which is purchased by the producer and the proof of which
				is increased by the producer by additional distillation.(3)AlcoholThe
				term alcohol includes methanol and ethanol, without regard to the
				feedstock from which such alcohol is produced.
								(4)Qualified
				mixtureThe term qualified mixture means a mixture
				of alcohol and gasoline or of alcohol and a special fuel which—
									(A)is sold by the
				person producing such mixture to any person for use as a fuel, or
									(B)is used as a fuel
				by the person producing such mixture.
									(5)Denial of
				double benefitThe amount of any qualified alcohol production
				which is qualified cellulosic biofuel production shall not be taken into
				account under subsection (a)(1).
								(6)Credit
				amountFor purposes of subsection (a)(1), the credit amount shall
				be determined in accordance with the following table:
									
										
											
												In the case of any sale or
						use during calendar year:The creditamount is:
												
											
											
												201220 cents
												
												201315 cents
												
												 201410 cents
												
												2015 or thereafter5 cents.
												
											
										
									
								(c)Cellulosic biofuel producer credit
								(1)In
				generalThe cellulosic biofuel producer credit determined under
				this subsection of any taxpayer is an amount equal to $1.01 for each gallon of
				qualified cellulosic biofuel production.
								(2)Qualified
				cellulosic biofuel productionFor purposes of this subsection,
				the term qualified cellulosic biofuel production means any
				cellulosic biofuel which is produced by the taxpayer, and which during the
				taxable year—
									(A)is sold by the
				taxpayer to another person—
										(i)for use by such
				other person in the production of a qualified cellulosic biofuel mixture in
				such other person's trade or business (other than casual off-farm
				production),
										(ii)for use by such
				other person as a fuel in a trade or business, or
										(iii)who sells such
				cellulosic biofuel at retail to another person and places such cellulosic
				biofuel in the fuel tank of such other person, or
										(B)is used or sold by
				the taxpayer for any purpose described in subparagraph (A).
									The
				qualified cellulosic biofuel production of any taxpayer for any taxable year
				shall not include any alcohol which is purchased by the taxpayer and with
				respect to which such producer increases the proof of the alcohol by additional
				distillation.(3)Qualified
				cellulosic biofuel mixtureFor purposes of this subsection, the
				term qualified cellulosic biofuel mixture means a mixture of
				cellulosic biofuel and gasoline or of cellulosic biofuel and a special fuel
				which—
									(A)is sold by the
				person producing such mixture to any person for use as a fuel, or
									(B)is used as a fuel
				by the person producing such mixture.
									(4)Cellulosic
				biofuelFor purposes of this subsection—
									(A)In
				generalThe term cellulosic biofuel means any liquid
				fuel which—
										(i)is
				produced from any lignocellulosic or hemicellulosic matter that is available on
				a renewable or recurring basis, and
										(ii)meets the
				registration requirements for fuels and fuel additives established by the
				Environmental Protection Agency under section 211 of the Clean Air Act (42
				U.S.C. 7545).
										(B)Exclusion of
				low-proof alcoholSuch term shall not include any alcohol with a
				proof of less than 200. The determination of the proof of any alcohol shall be
				made without regard to any added denaturants.
									(C)Exclusion of
				unprocessed fuelsThe term cellulosic biofuel shall
				not include any fuel if—
										(i)more than 4
				percent of such fuel (determined by weight) is any combination of water and
				sediment, or
										(ii)the ash content
				of such fuel is more than 1 percent (determined by weight).
										(5)Allocation of
				cellulosic biofuel producer credit to patrons of cooperative
									(A)Election to
				allocate
										(i)In
				generalIn the case of a cooperative organization described in
				section 1381(a), any portion of the credit determined under this subsection for
				the taxable year may, at the election of the organization, be apportioned pro
				rata among patrons of the organization on the basis of the quantity or value of
				business done with or for such patrons for the taxable year.
										(ii)Form and effect
				of electionAn election under clause (i) for any taxable year
				shall be made on a timely filed return for such year. Such election, once made,
				shall be irrevocable for such taxable year. Such election shall not take effect
				unless the organization designates the apportionment as such in a written
				notice mailed to its patrons during the payment period described in section
				1382(d).
										(B)Treatment of
				organizations and patrons
										(i)OrganizationsThe
				amount of the credit not apportioned to patrons pursuant to subparagraph (A)
				shall be included in the amount determined under this subsection for the
				taxable year of the organization.
										(ii)PatronsThe
				amount of the credit apportioned to patrons pursuant to subparagraph (A) shall
				be included in the amount determined under this subsection for the first
				taxable year of each patron ending on or after the last day of the payment
				period (as defined in section 1382(d)) for the taxable year of the organization
				or, if earlier, for the taxable year of each patron ending on or after the date
				on which the patron receives notice from the cooperative of the
				apportionment.
										(iii)Special rules
				for decrease in credits for taxable yearIf the amount of the
				credit of the organization determined under this subsection for a taxable year
				is less than the amount of such credit shown on the return of the organization
				for such year, an amount equal to the excess of—
											(I)such reduction,
				over
											(II)the amount not
				apportioned to such patrons under subparagraph (A) for the taxable year,
											shall be
				treated as an increase in tax imposed by this chapter on the organization. Such
				increase shall not be treated as tax imposed by this chapter for purposes of
				determining the amount of any credit under this chapter or for purposes of
				section 55.(d)Small ethanol
				producer credit
								(1)In
				generalThe small ethanol producer credit of any eligible small
				ethanol producer for any taxable year is 10 cents for each gallon of qualified
				ethanol fuel production of such producer.
								(2)Qualified
				ethanol fuel productionFor purposes of this subsection, the term
				qualified ethanol fuel production means any qualified alcohol
				which is ethanol and which is produced by an eligible small ethanol
				producer.
								(3)LimitationThe
				qualified ethanol fuel production of any producer for any taxable year shall
				not exceed 15,000,000 gallons (determined without regard to any qualified
				cellulosic biofuel production).
								(4)Additional
				distillation excludedThe qualified ethanol fuel production of
				any producer for any taxable year shall not include any alcohol which is
				purchased by the producer and with respect to which such producer increases the
				proof of the alcohol by additional distillation.
								(5)Eligible small
				ethanol producer
									(A)In
				generalFor purposes of this subsection, the term eligible
				small ethanol producer means a person who, at all times during the
				taxable year, has a productive capacity for alcohol (as defined in subsection
				(b)(3)) not in excess of 60,000,000 gallons.
									(B)Aggregation
				ruleFor purposes of the 15,000,000 gallon limitation under
				paragraph (3) and the 60,000,000 gallon limitation under subparagraph (A), all
				members of the same controlled group of corporations (within the meaning of
				section 267(f)) and all persons under common control (within the meaning of
				section 52(b) but determined by treating an interest of more than 50 percent as
				a controlling interest) shall be treated as 1 person.
									(C)Partnerships, S
				corporations, and other pass-thru entitiesIn the case of a
				partnership, trust, S corporation, or other pass-thru entity, the limitations
				contained in paragraph (3) and subparagraph (A) shall be applied at the entity
				level and at the partner or similar level.
									(D)AllocationFor
				purposes of this subsection, in the case of a facility in which more than 1
				person has an interest, productive capacity shall be allocated among such
				persons in such manner as the Secretary may prescribe.
									(E)RegulationsThe
				Secretary may prescribe such regulations as may be necessary—
										(i)to prevent the
				credit under this subsection from directly or indirectly benefitting any person
				with a direct or indirect productive capacity of more than 60,000,000 gallons
				of alcohol during the taxable year, or
										(ii)to prevent any
				person from directly or indirectly benefitting with respect to more than
				15,000,000 gallons of ethanol during the taxable year.
										(6)Allocation of
				small ethanol producer credit to patrons of cooperativeRules
				similar to the rules of subsection (c)(5) shall apply for purposes of this
				subsection.
								(e)Performance
				credit for alcohol
								(1)In
				generalIn the case of any qualified alcohol production in a
				taxable year from qualified alcohol which has a baseline lifecycle greenhouse
				gas improvement of not less than 50 percent, the credit amount determined under
				subsection (a)(1) for such taxable year with respect to such production shall
				be increased by the applicable amount.
								(2)Applicable
				amountFor purposes of paragraph (1), the applicable amount
				is—
									(A)5 cents for every
				gallon of qualified alcohol production from qualified alcohol which has a
				baseline lifecycle greenhouse gas improvement of not less than 50 percent and
				less than 75 percent,
									(B)15 cents for
				every gallon of qualified alcohol production from qualified alcohol which has a
				baseline lifecycle greenhouse gas improvement of not less than 75 percent and
				less than 90 percent, and
									(C)25 cents for
				every gallon of qualified alcohol production from qualified alcohol which has a
				baseline lifecycle greenhouse gas improvement of not less than 90
				percent.
									(3)Baseline
				lifecycle greenhouse gas improvementFor purposes of this
				subsection, the term baseline lifecycle greenhouse gas improvement
				means the amount, expressed as a percentage, which is—
									(A)the direct
				lifecycle greenhouse gas emissions of an alcohol, divided by
									(B)the baseline
				lifecycle greenhouse gas emissions,
									as
				determined by the Administrator of the Environmental Protection Agency, in
				conjunction with the Secretary of Agriculture.(f)Definitions and
				special rulesFor purposes of this section—
								(1)Special
				fuelThe term special fuel includes any liquid fuel
				(other than gasoline) which is suitable for use in an internal combustion
				engine.
								(2)Registration requirementNo credit shall be determined under
				subsection (a)(1), (c), or (d) with respect to any taxpayer unless such
				taxpayer is registered with the Secretary as a producer of alcohol or
				cellulosic biofuel, whichever is applicable, under section 4101.
								(3)Special rule for
				cellulosic biofuel producer creditNo cellulosic biofuel producer
				credit shall be determined under subsection (c) with respect to any cellulosic
				biofuel unless such cellulosic biofuel is produced in the United States and
				used as a fuel in the United States. For purposes of this subsection, the term
				United States includes any possession of the United States.
								(4)Limitation to
				alcohol with connection to the United StatesNo credit shall be
				determined under this section with respect to any alcohol which is produced
				outside the United States. For purposes of this paragraph, the term
				United States includes any possession of the United States.
								(5)Mixture or
				alcohol not used as a fuel, etc
									(A)MixturesIf—
										(i)any credit was
				determined under this section with respect to alcohol used in the production of
				any qualified mixture, and
										(ii)any
				person—
											(I)separates the
				alcohol from the mixture, or
											(II)without
				separation, uses the mixture other than as a fuel,
											then there is hereby imposed on
				such person a tax equal to such credit so determined with respect to each
				gallon of alcohol in such mixture.(B)AlcoholIf—
										(i)any credit was
				determined under this section with respect to the retail sale of any alcohol,
				and
										(ii)any person mixes
				such alcohol or uses such alcohol other than as a fuel,
										then there is hereby imposed on
				such person a tax equal to such credit so determined with respect to each
				gallon of such alcohol.(C)Cellulosic
				biofuel producer creditIf—
										(i)any credit is
				allowed under subsection (c), and
										(ii)any person does
				not use such fuel for a purpose described in subsection (c)(3),
										then there is hereby imposed on
				such person a tax equal to $1.01 for each gallon of such cellulosic
				biofuel.(D)Small ethanol
				producer creditIf—
										(i)any credit is
				allowed under subsection (d), and
										(ii)any person does
				not use such fuel for a purpose described in subsection (b)(1)(A),
										then
				there is hereby imposed on such person a tax equal to 10 cents a gallon for
				each gallon of such alcohol.(E)Applicable lawsAll provisions of law, including penalties,
				shall, insofar as applicable and not inconsistent with this section, apply in
				respect of any tax imposed under subparagraph (A), (B), (C), or (D) as if such
				tax were imposed by section 4081 and not by this chapter.
									(6)Volume of
				alcoholFor purposes of determining under subsection (a) the
				number of gallons of alcohol with respect to which a credit is allowable under
				subsection (a), the volume of alcohol shall include the volume of any
				denaturant (including gasoline) which is added under any formulas approved by
				the Secretary to the extent that such denaturants do not exceed 2 percent of
				the volume of such alcohol (including denaturants).
								(7)Pass-thru in the
				case of estates and trustsUnder regulations prescribed by the
				Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
								(8)Allocation of
				general credit to patrons of cooperativeRules similar to the
				rules of subsection (c)(5) shall apply for purposes of the portion of the
				credit determined under subsection (a)(1).
								(g)Coordination with exemption from excise
				taxThe amount of the credit
				determined under this section with respect to any alcohol shall, under
				regulations prescribed by the Secretary, be properly reduced to take into
				account any benefit provided with respect to such alcohol solely by reason of
				the application of section 4041(b)(2), section 6426, or section 6427(e).
							(h)Termination
								(1)In
				generalThis section shall not apply to any sale or use for any
				period after December 31, 2016.
								(2)No carryovers to
				certain years after expirationIf this section ceases to apply
				for any period by reason of paragraph (1), no amount attributable to any sale
				or use before the first day of such period may be carried under section 39 by
				reason of this section (treating the amount allowed by reason of this section
				as the first amount allowed by this subpart) to any taxable year beginning
				after the 3-taxable-year period beginning with the taxable year in which such
				first day
				occurs.
								.
				(b)Conforming
			 amendments
					(1)Section
			 4101(a)(1) of the Internal Revenue Code of 1986 is amended by striking
			 section 40(b)(6)(E) and inserting section
			 40(c)(4).
					(2)Section 6426(g)
			 of such Code is amended by striking section 40(c) and inserting
			 section 40(g).
					(3)Section 6501(m)
			 of such Code is amended by striking 40(f),.
					(c)Modification of
			 volumetric ethanol excise tax credit
					(1)In
			 generalSubsection (b) of section 6426 of the Internal Revenue
			 Code of 1986, as amended by this Act, is amended—
						(A)by striking
			 paragraph (2) and inserting the following:
							
								(2)Applicable
				amountFor purposes of this subsection, with respect to each
				gallon of alcohol, the applicable amount is the sum of the credit amount
				determined in accordance with the following table plus the applicable amount
				under section 40(e)(2) attributable to such gallon:
									
										
											
												In the case of any sale, use,
						or removal during calendar year:The
						creditamount is:
												
											
											
												201220 cents
												
												201315 cents
												
												 201410 cents
												
												20155 cents
												
												2016 and thereafter0 cents
												
											
										
									
								,
							and(B)by striking
			 December 31, 2011 in paragraph (6) and inserting December
			 31, 2015.
						(2)Payments in
			 lieu of creditsSubparagraph (A) of section 6427(e)(6) is amended
			 by striking December 31, 2010 and inserting December 31,
			 2015.
					(d)Extension of
			 additional duties on ethanolHeadings 9901.00.50 and 9901.00.52
			 of the Harmonized Tariff Schedule of the United States are each amended in the
			 effective period column by striking 1/1/2012 and inserting
			 1/1/2016.
				(e)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuel sold and used after December 31,
			 2011.
					(2)Additional
			 dutiesThe amendments made by subsection (d) shall take effect on
			 January 1, 2012.
					302.Reform of
			 biodiesel income tax incentives
				(a)In generalSection 40A of the Internal Revenue Code of
			 1986 is amended to read as follows:
					
						40A.Biodiesel production
							(a)In generalFor purposes of section 38, the biodiesel
				fuels credit determined under this section for the taxable year is $1.00 for
				each gallon of biodiesel produced by the taxpayer which during the taxable
				year—
								(1)is sold by such producer to another
				person—
									(A)for use by such other person’s trade or
				business (other than casual off-farm production),
									(B)for use by such other person as a fuel in a
				trade or business, or
									(C)who sells such biodiesel at retail to
				another person and places such biodiesel in the fuel tank of such other person,
				or
									(2)is used or sold by such producer for any
				purpose described in paragraph (1).
								(b)Increased credit for small
				producers
								(1)In generalIn the case of any eligible small biodiesel
				producer, subsection (a) shall be applied by increasing the dollar amount
				contained therein by 10 cents.
								(2)LimitationParagraph (1) shall only apply with respect
				to the first 15,000,000 gallons of biodiesel produced by any eligible small
				biodiesel producer during any taxable year.
								(c)Coordination with credit against excise
				taxThe amount of the credit
				determined under this section with respect to any biodiesel shall be reduced to
				take into account any benefit provided with respect to such biodiesel solely by
				reason of the application of section 6426 or 6427(e).
							(d)Definitions and special rulesFor purposes of this section—
								(1)BiodieselThe term biodiesel means
				liquid fuel derived from biomass which meets—
									(A)the registration requirements for fuels and
				fuel additives established by the Environmental Protection Agency under section
				211 of the Clean Air Act (42 U.S.C. 7545), and
									(B)the requirements of the American Society of
				Testing and Materials D6751.
									Such term shall not include any
				liquid with respect to which a credit may be determined under section
				40.(2)Biodiesel not used for a qualified
				purposeIf—
									(A)any credit was determined with respect to
				any biodiesel under this section, and
									(B)any person does not use such biodiesel for
				the purpose described in subsection (a),
									then there is hereby imposed on such
				person a tax equal to the product of the rate applicable under subsection (a)
				and the number of gallons of such biodiesel.(3)Pass-thru in the case of estates and
				trustsUnder regulations
				prescribed by the Secretary, rules similar to the rules of subsection (d) of
				section 52 shall apply.
								(4)Limitation to biodiesel produced in the
				United StatesNo credit shall
				be determined under this section with respect to any biodiesel unless such
				biodiesel is produced in the United States from raw feedstock. For purposes of
				this paragraph, the term United States includes any possession
				of the United States.
								(5)Biodiesel transfers from an IRS registered
				biodiesel production facility to an IRS registered terminal or
				refineryThe credit allowed
				under subsection (a) shall be allowed to the terminal or refinery referred to
				in section 4081(a)(1)(B)(i) in instances where section 4081(a)(1)(B)(iii) is
				applicable. The credit allowed under subsection (a) cannot be claimed by a
				terminal or refinery on fuel upon which the credit was previously claimed by a
				biodiesel producer.
								(e)Definitions and special rules for small
				biodiesel producers
								(1)Eligible small biodiesel
				producerThe term
				eligible small biodiesel producer means a person who at all
				times during the taxable year has a productive capacity for biodiesel not in
				excess of 60,000,000 gallons.
								(2)Aggregation ruleFor purposes of the 15,000,000 gallon
				limitation under subsection (b)(2) and the 60,000,000 gallon limitation under
				paragraph (1), all members of the same controlled group of corporations (within
				the meaning of section 267(f)) and all persons under common control (within the
				meaning of section 52(b) but determined by treating an interest of more than 50
				percent as a controlling interest) shall be treated as 1 person.
								(3)Partnership, s corporation, and other
				pass-thru entitiesIn the
				case of a partnership, trust, S corporation, or other pass-thru entity, the
				limitations contained in subsection (b)(2) and paragraph (1) shall be applied
				at the entity level and at the partner or similar level.
								(4)AllocationFor purposes of this subsection, in the
				case of a facility in which more than 1 person has an interest, productive
				capacity shall be allocated among such persons in such manner as the Secretary
				may prescribe.
								(5)RegulationsThe Secretary may prescribe such
				regulations as may be necessary—
									(A)to prevent the credit provided for in
				subsection (b) from directly or indirectly benefitting any person with a direct
				or indirect productive capacity of more than 60,000,000 gallons of biodiesel
				during the taxable year, or
									(B)to prevent any person from directly or
				indirectly benefitting with respect to more than 15,000,000 gallons during the
				taxable year.
									(6)Allocation of small biodiesel credit to
				patrons of cooperative
									(A)Election to allocate
										(i)In generalIn the case of a cooperative organization
				described in section 1381(a), any portion of the increase determined under
				subsection (b) for the taxable year may, at the election of the organization,
				be apportioned pro rata among patrons of the organization on the basis of the
				quantity or value of business done with or for such patrons for the taxable
				year.
										(ii)Form and effect of electionAn election under clause (i) for any
				taxable year shall be made on a timely filed return for such year. Such
				election, once made, shall be irrevocable for such taxable year. Such election
				shall not take effect unless the organization designates the apportionment as
				such in a written notice mailed to its patrons during the payment period
				described in section 1382(d).
										(B)Treatment of organizations and
				patrons
										(i)OrganizationsThe amount of the credit not apportioned to
				patrons pursuant to subparagraph (A) shall be included in the amount determined
				under subsection (b) for the taxable year of the organization.
										(ii)PatronsThe amount of the credit apportioned to
				patrons pursuant to subparagraph (A) shall be included in the amount determined
				under such subsection for the first taxable year of each patron ending on or
				after the last day of the payment period (as defined in section 1382(d)) for
				the taxable year of the organization or, if earlier, for the taxable year of
				each patron ending on or after the date on which the patron receives notice
				from the cooperative of the apportionment.
										(iii)Special rules for decrease in credits for
				taxable yearIf the amount of
				the credit of the organization determined under such subsection for a taxable
				year is less than the amount of such credit shown on the return of the
				organization for such year, an amount equal to the excess of—
											(I)such reduction, over
											(II)the amount not apportioned to such patrons
				under subparagraph (A) for the taxable year, shall be treated as an increase in
				tax imposed by this chapter on the organization.
											Such increase shall not be treated as
				tax imposed by this chapter for purposes of determining the amount of any
				credit under this chapter or for purposes of section 55.(f)Renewable dieselFor purposes of this title—
								(1)Treatment in the same manner as
				biodieselRenewable diesel
				shall be treated in the same manner as biodiesel.
								(2)Renewable diesel definedThe term renewable diesel
				means liquid fuel derived from biomass which meets—
									(A)the registration requirements for fuels and
				fuel additives established by the Environmental Protection Agency under section
				211 of the Clean Air Act (42 U.S.C. 7545), and
									(B)the requirements of the American Society of
				Testing and Materials D975 or D396, or other equivalent standard approved by
				the Secretary.
									Such term shall not include any
				liquid with respect to which a credit may be determined under section 40. Such
				term does not include any fuel derived from coprocessing biomass with a
				feedstock which is not biomass. For purposes of this paragraph, the term
				biomass has the meaning given such term by section
				45K(c)(3).(3)Certain aviation fuelExcept as provided in the last 3 sentences
				of paragraph (2), the term renewable diesel shall include fuel
				derived from biomass which meets the requirements of a Department of Defense
				specification for military jet fuel or an American Society of Testing and
				Materials specification for aviation turbine fuel.
								(g)TerminationThis section shall not apply to any sale or
				use after December 31,
				2016.
							.
				(b)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of such Code is amended by striking the item
			 relating to section 40A and inserting the following new item:
					
						
							Sec. 40A. Biodiesel
				production.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to biodiesel sold or used after December 31,
			 2011.
				303.Reform of biodiesel excise tax
			 incentives
				(a)In generalSubsection (c) of section 6426 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
					
						(c)Biodiesel credit
							(1)In generalFor purposes of this section, the biodiesel
				credit is $1.00 for each gallon of biodiesel produced by the taxpayer and
				which—
								(A)is sold by such producer to another
				person—
									(i)for use by such other person’s trade or
				business (other than casual off-farm production),
									(ii)for use by such other person as a fuel in a
				trade or business, or
									(iii)who sells such biodiesel at retail to
				another person and places such biodiesel in the fuel tank of such other person,
				or
									(B)is used or sold by such producer for any
				purpose described in subparagraph (A).
								(2)DefinitionsAny term used in this subsection which is
				also used in section 40A shall have the meaning given such term by section
				40A.
							(3)Biodiesel transfers from an IRS registered
				biodiesel production facility to an IRS registered terminalThe credit allowed under this subsection
				can be claimed by a registered terminal or refinery in instances where section
				4081(a)(1)(B)(iii) is applicable. The credit allowed under this subsection
				cannot be claimed by a terminal or refinery on fuel upon which the credit was
				previously claimed by a biodiesel producer.
							(4)TerminationThis subsection shall not apply to any
				sale, use, or removal for any period after December 31,
				2016.
							.
				(b)Payment of creditSubsection (e) of section 6427 of such Code
			 is amended—
					(1)by striking or the biodiesel mixture
			 credit in paragraph (1),
					(2)by redesignating paragraphs (3) through (6)
			 as paragraphs (4) through (7), respectively, and by inserting after paragraph
			 (2) the following new paragraph:
						
							(3)Biodiesel creditIf any person produces biodiesel and sells
				or uses such biodiesel as provided in section 6426(c), the Secretary shall pay
				(without interest) to such person an amount equal to the biodiesel credit with
				respect to such
				biodiesel.
							,
					(3)by striking paragraph (1) or
			 (2) each place it appears in paragraphs (4) and (6), as redesignated by
			 paragraph (2), and inserting paragraph (1), (2), or (3),
					(4)by striking alternative fuel
			 each place it appears in paragraphs (4) and (6), as redesignated by paragraph
			 (2), and inserting fuel, and
					(5)by striking biodiesel mixture (as
			 defined in section 6426(c)(3)) in paragraph (7)(B), as so redesignated,
			 and inserting biodiesel (within the meaning of section
			 40A).
					(c)Exemption for biodiesel transferred from a
			 registered producer to a registered terminalSubparagraph (B) of section 4081(a)(1) of
			 such Code is amended—
					(1)by striking clause (ii) in
			 clause (i) and inserting clauses (ii) and (iii), and
					(2)by adding at the end the following new
			 clause:
						
							(iii)Exemptions for biodiesel transferred from a
				registered producer to a registered terminalThe tax imposed by this paragraph shall not
				apply to any removal or entry of biodiesel (as defined in section 40A(d)(1))
				transferred in bulk (without regard to the manner of such transfer) to a
				terminal or refinery if—
								(I)such biodiesel was produced by a person who
				is registered under section 4101 as a producer of biodiesel and who provides
				reporting under the ExStars fuel reporting system of the Internal Revenue
				Service, and
								(II)the operator of such terminal or refinery
				is registered under section
				4101.
								.
					(d)Producer registration
			 requirementSubsection (a) of
			 section 6426 of such Code is amended by striking subsections (d) and
			 (e) in the flush sentence at the end and inserting subsections
			 (c), (d), and (e).
				(e)RecaptureSubsection (f) of section 6426 of such Code
			 is amended to read as follows:
					
						(f)Recapture
							(1)Alcohol fuel mixturesIf—
								(A)any credit was determined under this
				section with respect to alcohol used in the production of any alcohol fuel
				mixture, and
								(B)any person—
									(i)separates the alcohol from the mixture,
				or
									(ii)without separation, uses the mixture other
				than as a fuel,
									then there is hereby imposed on such
				person a tax equal to the product of the applicable amount and the number of
				gallons of such alcohol.(2)BiodieselIf any credit was determined under this
				section with respect to the production of any biodiesel and any person does not
				use such biodiesel for a purpose described in subsection (c)(1), then there is
				hereby imposed on such person a tax equal to $1 for each gallon of such
				biodiesel.
							(3)Applicable lawsAll provisions of law, including penalties,
				shall, insofar as applicable and not inconsistent with this section, apply in
				respect of any tax imposed under paragraph (1) or (2) as if such tax were
				imposed by section 4081 and not by this
				section.
							.
				(f)Clerical amendmentThe heading of section 6426 of such Code
			 (and the item relating to such section in the table of sections for subchapter
			 B of chapter 65 of such Code) is amended by striking alcohol fuel,
			 biodiesel, and alternative fuel mixtures and inserting alcohol
			 fuel mixtures, biodiesel production, and alternative fuel
			 mixtures.
				(g)Effective
			 dateThe amendments made by
			 this section shall apply to biodiesel sold or used after December 31,
			 2011.
				304.Biodiesel treated as taxable fuel
				(a)Biodiesel treated as taxable
			 fuelClause (i) of section
			 4083(a)(3)(A) of such Code is amended by inserting , including biodiesel
			 (as defined in section 6426(c)(3)), after (other than
			 gasoline).
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to biodiesel removed, entered, or sold after the date
			 which is 6 months after the date of the enactment of this Act.
				IVRenewable
			 electricity integration credit
			401.Renewable
			 electricity integration credit
				(a)Business
			 Credit
					(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							45S.Renewable
				electricity integration credit
								(a)General
				RuleFor purposes of section 38, in the case of an eligible
				taxpayer, the renewable electricity integration credit for any taxable year is
				an amount equal to the product of—
									(1)the intermittent
				renewable portfolio factor of such eligible taxpayer, and
									(2)the number of
				kilowatt hours of renewable electricity—
										(A)purchased or
				produced by such taxpayer, and
										(B)sold by such
				taxpayer to a retail customer during the taxable year.
										(b)Intermittent
				renewable portfolio factor
									(1)Years before
				2017In the case of taxable years beginning before January 1,
				2017, the intermittent renewable portfolio factor for an eligible taxpayer
				shall be determined as follows:
										
											
												
													In the case of an eligible taxpayer whose intermittent
						renewable electricity percentage is:For taxable years
						beginning before 2012, the intermittent renewable portfolio factor
						is:For taxable years beginning in or after 2012, the
						intermittent renewable portfolio factor is:
													
												
												
													Less than 4 percentzero centszero cents
													
													At least 4 percent but less than 8 percent0.1 centszero
						cents
													
													At least 8 percent but less than 12 percent0.2
						cents0.2 cents
													
													At least 12 percent but less than 16 percent0.3
						cents0.3 cents
													
													At least 16 percent but less than 20 percent0.4
						cents0.4 cents
													
													At least 20 percent but less than 24 percent0.5
						cents0.5 cents
													
													Equal to or greater than 24 percent0.6
						cents0.6 cents.
													
												
											
										
									(2)Years after
				2016In the case of taxable years beginning after December 31,
				2016, the intermittent renewable portfolio factor for an eligible taxpayer
				shall be determined as follows:
										
											
												
													In the case of an eligible taxpayer whose intermittent
						renewable electricity percentage is:For taxable years
						beginning before 2019, the intermittent renewable portfolio factor
						is:For taxable years beginning in or after 2019, the
						intermittent renewable portfolio factor is:
													
												
												
													Less than 10 percentzero centszero cents
													
													At least 10 percent but less than 12 percent0.2
						centszero cents
													
													At least 12 percent but less than 16 percent0.3
						cents0.15 cents
													
													At least 16 percent but less than 20 percent0.4
						cents0.4 cents
													
													At least 20 percent but less than 24 percent0.5
						cents0.5 cents
													
													Equal to or greater than 24 percent0.6
						cents0.6 cents.
													
												
											
										
									(c)Definitions and
				special rulesFor purposes of this section—
									(1)Eligible
				taxpayerThe term eligible taxpayer means an
				electric utility (as defined in section 3(22) of the Federal Power Act, (16
				U.S.C. 796(22)).
									(2)Renewable
				electricityThe term renewable electricity means
				electricity generated by—
										(A)any facility
				using wind to generate such electricity;
										(B)any facility
				using solar energy to generate such electricity; or
										(C)any facility
				using any other intermittent renewable energy source which the Secretary of
				Energy determines has a capacity factor of less than 50 percent on an annual
				basis.
										(3)Intermittent
				renewable electricity percentageThe term intermittent
				renewable electricity percentage means the percentage of an eligible
				taxpayer’s total sales of electricity to retail customers that is derived from
				renewable electricity (determine without regard to whether such electricity was
				produced by the taxpayer).
									(4)Application of
				other rulesFor purposes of this section, rules similar to the
				rules of paragraphs (1), (3), and (5) of section 45(e) shall apply.
									(5)Credit allowed
				only with respect to 1 eligible entityNo credit shall be allowed
				under subsection (a) with respect to renewable electricity purchased from
				another eligible entity if a credit has been allowed under this section or a
				payment has been made under section 6433 to such other eligible entity.
									(d)Credit
				disallowed unless credit passed to third party generators charged for
				integration costs
									(1)In
				generalIn the case of renewable electricity eligible for the
				credit under subsection (a) that is purchased and not produced by an eligible
				taxpayer, no credit shall be allowed unless any charge the taxpayer has
				assessed the seller to recover the integration costs associated with such
				electricity has been reduced (but not below zero) to the extent of the credit
				received under subsection (a) associated with such electricity.
									(2)DefinitionsFor
				purposes of paragraph (1), charges intended to recover integration costs do not
				include amounts paid by the producer of the electricity for interconnection
				facilities, distribution upgrades, network upgrades, or stand alone network
				upgrades as those terms have been defined by the Federal Energy Regulatory
				Commission in its Standard Interconnection Procedures.
									(e)Coordination
				With PaymentsThe amount of the credit determined under this
				section with respect to any electricity shall be reduced to take into account
				any payment provided with respect to such electricity solely by reason of the
				application of section
				6433.
								.
					(2)Credit made
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (35), by striking the period at the end of paragraph (36)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
						
							(37)the renewable
				electricity integration credit determined under section
				45S(a).
							.
					(3)Specified
			 creditSubparagraph (B) of section 38(c)(4) of the Internal
			 Revenue Code of 1986 is amended by redesignating clauses (vii) through (ix) as
			 clauses (viii) through (x), respectively, and by inserting after clause (v) the
			 following new clause:
						
							(vi)the credit
				determined under section
				45S.
							.
					(4)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
						
							
								Sec. 45S. Renewable electricity integration
				credit.
							
							.
					(b)Payments in
			 Lieu of Credit
					(1)In
			 generalSubchapter B of chapter 65 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
						
							6433.Renewable
				electricity integration payments
								(a)In
				GeneralIf any eligible person sells renewable electricity to a
				retail customer, the Secretary shall pay (without interest) to any such person
				who elects to receive a payment an amount equal to the product of—
									(1)the intermittent
				renewable portfolio factor of such eligible person; and
									(2)the number of
				kilowatt hours of renewable electricity—
										(A)purchased or
				produced by such person; and
										(B)sold by such
				person in the trade or business of such person to a retail customer.
										(b)Timing of
				Payments
									(1)In
				generalExcept as provided in paragraph (2), rules similar to the
				rules of section 6427(i)(1) shall apply for purposes of this section.
									(2)Quarterly
				payments
										(A)In
				generalIf, at the close of any quarter of the taxable year of
				any person, at least $750 is payable in the aggregate under subsection (a), to
				such person with respect to electricity purchased or produced during—
											(i)such quarter;
				or
											(ii)any prior
				quarter (for which no other claim has been filed) during such taxable year, a
				claim may be filed under this section with respect to such electricity.
											(B)Time for filing
				claimNo claim filed under this paragraph shall be allowed unless
				filed on or before the last day of the first quarter following the earliest
				quarter included in the claim.
										(c)Definitions and
				Special RulesFor purposes of this section:
									(1)Eligible
				personThe term eligible person means an electric
				utility (as defined in section 3(22) of the Federal Power Act, (16 U.S.C.
				796(22)).
									(2)Other
				definitionsAny term used in this section which is also used in
				section 45S shall have the meaning given such term under section 45S.
									(3)Application of
				other rulesFor purposes of this section, rules similar to the
				rules of paragraphs (1) and (3) of section 45(e) shall apply.
									(d)Payment
				Disallowed Unless Amount Passed to Third Party Generators Charged for
				Integration Costs
									(1)In
				generalIn the case of renewable electricity eligible for the
				payment under subsection (a) that is purchased and not produced by an eligible
				person, no payment shall be made under this section unless any charge the
				eligible person has assessed the seller to recover the integration costs
				associated with such electricity has been reduced (but not below zero) to the
				extent of the payment received under subsection (a) associated with such
				electricity.
									(2)DefinitionsFor
				purposes of paragraph (1), charges intended to recover integration costs do not
				include amounts paid by the producer of the electricity for interconnection
				facilities, distribution upgrades, network upgrades, or stand alone network
				upgrades as those terms have been defined by the Federal Energy Regulatory
				Commission in its Standard Interconnection
				Procedures.
									.
					(2)Clerical
			 amendmentThe table of sections for subpart B of chapter 65 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
						
							
								Sec. 6433. Renewable electricity integration
				payments.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to
			 electricity produced or purchased after December 31, 2010.
				VWind
			 energy
			501.Removal of certain tax restrictions to
			 promote expansion of capital for wind farm investment
				(a)Exemption from passive loss rules
					(1)In generalSection 469(c) of the Internal Revenue Code
			 of 1986 (defining passive activity) is amended by adding at the end the
			 following new paragraph:
						
							(8)Certain renewable energy
				facilitiesThe term
				passive activity shall not include any trade or business involving
				ownership of 1 or more facilities described in section
				45(d)(1).
							.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2010.
					(b)Application of at-Risk rules
					(1)In generalSection 465(b)(6) of the Internal Revenue
			 Code of 1986 (relating to qualified nonrecourse financing treated as amount at
			 risk) is amended—
						(A)by inserting or renewable energy
			 property after real property each place it appears in
			 subparagraphs (A) and (B)(i), and
						(B)by adding at the end the following new
			 subparagraph:
							
								(F)Renewable energy propertyThe term renewable energy
				property means property described in section
				45(d)(1).
								.
						(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to losses incurred after December 31, 2010, with
			 respect to property placed in service by the taxpayer after such date.
					(c)Treatment of income and gains from wind
			 energy as qualifying income for publicly traded partnerships
					(1)In generalSection 7704(d) of the Internal Revenue
			 Code of 1986 (defining qualifying income) is amended—
						(A)by inserting wind energy,
			 after fertilizer, in paragraph (1)(E), and
						(B)by adding at the end the following new
			 paragraph:
							
								(6)Wind energyFor purposes of paragraph (1)(E), income
				and gains from wind energy include amounts realized from the sale of renewable
				energy credits, pollution allowances, and other environmental
				attributes.
								.
						(2)Effective
			 dateThe amendments made by
			 this subsection shall apply on the date of enactment of this Act.
					(d)Anti-Abuse rulesThe Secretary of Treasury or the
			 Secretary's designee shall prescribe such rules as are necessary to prevent the
			 abuse of the purposes of the amendments made by this section.
				VIRenewable
			 electricity and energy efficiency resource standards
			601.Renewable electricity and energy efficiency
			 resource standards
				(a)In generalTitle VI of the Public Utility Regulatory
			 Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended by adding at the end
			 the following:
					
						610.Renewable electricity and energy efficiency
				resource standards
							(a)DefinitionsIn this section:
								(1)Base quantity of electricity
									(A)In generalThe term base quantity of
				electricity means the total quantity of electricity sold by an electric
				utility to electric consumers in a calendar year.
									(B)ExclusionsThe term base quantity of
				electricity does not include electricity generated by a hydroelectric
				facility (including a pumped storage facility but excluding incremental
				hydropower).
									(2)Distributed generation
				facilityThe term
				distributed generation facility means a facility at a customer
				site.
								(3)Geothermal energyThe term geothermal energy
				means energy derived from a geothermal deposit (within the meaning of section
				613(e)(2) of the Internal Revenue Code of 1986).
								(4)Incremental geothermal production
									(A)In generalThe term incremental geothermal
				production means, for any year, the excess of—
										(i)the total kilowatt hours of electricity
				produced from a facility (including a distributed generation facility) using
				geothermal energy; over
										(ii)the average number of kilowatt hours
				produced annually at the facility for 5 of the previous 7 calendar years before
				the date of enactment of this section after eliminating the highest and the
				lowest kilowatt hour production years in that 7-year period.
										(B)Special ruleA facility described in subparagraph (A)
				that was placed in service at least 7 years before the date of enactment of
				this section shall, commencing with the year in which that date of enactment
				occurs, reduce the amount calculated under subparagraph (A)(ii) each year, on a
				cumulative basis, by the average percentage decrease in the annual kilowatt
				hour production for the 7-year period described in subparagraph (A)(ii) with
				such cumulative sum, but not to exceed 30 percent.
									(5)Incremental hydropower
									(A)In generalThe term incremental
				hydropower means additional energy generated as a result of efficiency
				improvements or capacity additions made on or after—
										(i)January 1, 2001; or
										(ii)the effective commencement date of an
				existing applicable State renewable portfolio standard program at a
				hydroelectric facility that was placed in service before that date.
										(B)ExclusionThe term incremental
				hydropower does not include additional energy generated as a result of
				operational changes not directly associated with efficiency improvements or
				capacity additions.
									(C)Measurement and certificationEfficiency improvements and capacity
				additions referred to in subparagraph (B) shall be—
										(i)measured on the basis of the same water
				flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility; and
										(ii)certified by the Secretary or the Federal
				Energy Regulatory Commission.
										(6)Ocean energyThe term ocean energy includes
				current, wave, tidal, and thermal energy.
								(7)Renewable
				biomassSubject to section 104(b) of the
				Securing America’s Future with Energy and
				Sustainable Technologies Act, the term renewable
				biomass means—
									(A)materials,
				precommercial thinnings, or removed invasive species from National Forest
				System land and public lands (as defined in section 103 of the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1702)), including those that are
				byproducts of preventive treatments (such as trees, wood, brush, thinnings,
				chips, and slash), that are removed as part of a federally recognized timber
				sale, or that are removed to reduce hazardous fuels, to reduce or contain
				disease or insect infestation, or to restore ecosystem health, and that
				are—
										(i)not from
				components of—
											(I)a component of
				the National Wild and Scenic Rivers System;
											(II)a component of
				the National Wilderness Preservation System;
											(III)a National
				Monument;
											(IV)any part of the
				National Landscape Conservation System;
											(V)a designated
				wilderness study area or other areas managed for wilderness
				characteristics;
											(VI)an inventoried
				roadless area within the National Forest System;
											(VII)an old growth
				stand (as defined by the applicable land management plan);
											(VIII)a
				late-successional stand (except for dead, severely damaged, or badly infested
				trees) (as defined by the applicable land management plan); or
											(IX)a designated
				primitive area;
											(ii)harvested in
				environmentally sustainable quantities, as determined by the appropriate
				Federal land manager; and
										(iii)harvested in
				accordance with applicable law and land management plans;
										(B)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
										(i)renewable plant
				material, including—
											(I)feed
				grains;
											(II)other
				agricultural commodities;
											(III)other plants
				and trees; and
											(IV)algae;
				and
											(ii)waste material
				(other than commonly recycled paper), including—
											(I)crop
				residue;
											(II)other vegetative
				waste material (including wood waste and wood residues);
											(III)animal waste
				and byproducts (including fats, oils, greases, and manure);
											(IV)construction
				waste;
											(V)food waste and
				yard waste; and
											(VI)waste from
				single or multi-cellular organisms; and
											(C)residues and
				byproducts from wood, pulp, or paper products facilities.
									(8)Renewable energyThe term renewable energy
				means electric energy generated at a facility (including a distributed
				generation facility) from—
									(A)solar, wind, geothermal, or ocean
				energy;
									(B)renewable biomass;
									(C)landfill gas;
									(D)municipal solid waste;
									(E)incremental hydropower; or
									(F)hydropower that has been certified by the
				Low Impact Hydropower Institute.
									(b)Renewable electricity requirement
								(1)Requirement
									(A)In generalSubject to subparagraph (B), each electric
				utility that sells electricity to electric consumers shall obtain a percentage
				of the base quantity of electricity the electric utility sells to electric
				consumers in any calendar year through the means of compliance identified in
				paragraph (2).
									(B)PercentageThe percentage obtained in a calendar year
				under subparagraph (A) shall not be less than the amount specified in the
				following table:
										
											
												
													Minimum annual
													
													Calendar years:percentage:
													
												
												
													201310
													
													201411
													
													201512
													
													201613
													
													201714
													
													201815
													
													201916
													
													202017
													
													202118
													
													202219
													
													202321
													
													202423
													
													202525.
													
												
											
										
									(2)Means of
				complianceNot later than 60 days after the end of each calendar
				year, an electric utility shall meet the requirements of paragraph (1)
				by—
									(A)submitting to the
				Secretary renewable energy credits issued under subsection (c);
									(B)making
				alternative compliance payments to the Secretary at the rate of 4 cents per
				kilowatt hour (as adjusted for inflation under subsection (g));
									(C)submitting to the
				Secretary energy efficiency credits established under section 611(k) in a
				quantity that shall not exceed 15 percent of the minimum percentage required in
				each calendar year under subparagraph (B); or
									(D)conducting a
				combination of activities described in subparagraphs (A), (B), and (C).
									(3)Clean energy jobsIn carrying out this title, the Secretary
				shall, to the maximum extent practicable, encourage electric utilities, in
				meeting the requirements of paragraph (1), also—
									(A)to create jobs that pay a living wage that
				supports a family;
									(B)to provide health insurance benefits to
				employees; and
									(C)to comply with all Federal labor and
				environmental laws (including regulations).
									(c)Renewable energy credit trading
				program
								(1)In generalNot later than December 31, 2011, the
				Secretary, in consultation with the Administrator, shall establish a renewable
				energy credit trading program under which electric utilities shall submit to
				the Secretary renewable energy credits to certify the compliance of the
				electric utilities with respect to obligations under subsection (b)(1).
								(2)AdministrationAs part of the program, the Secretary
				shall—
									(A)issue renewable energy credits to
				generators of electric energy from new renewable energy;
									(B)issue renewable energy credits to electric
				utilities associated with State renewable portfolio standard compliance
				mechanisms pursuant to subsection (h);
									(C)subject to subparagraph (D), ensure that a
				kilowatt hour, including the associated renewable energy credit, shall be used
				only once for purposes of compliance with this section;
									(D)allow double credits for generation from
				facilities on Indian land and brownfield sites, and triple credits for
				generation from small renewable distributed generators (meaning those no larger
				than 1 megawatt);
									(E)ensure that, with respect to a purchaser
				that, as of the date of enactment of this section, has a purchase agreement
				from a renewable energy facility placed in service before that date (other than
				a biomass energy facility), the credit associated with the generation of
				renewable energy under the contract is issued to the purchaser of the electric
				energy; and
									(F)not allow energy
				efficiency credits established under section 611(k) to be traded.
									(3)DurationA credit described in paragraph (2)(A) may
				only be used for compliance with this section during the 3-year period
				beginning on the date of issuance of the credit.
								(4)TransfersAn electric utility that holds credits in
				excess of the quantity of credits needed to comply with subsection (b) may
				transfer the credits to another electric utility.
								(5)Delegation of market functionThe Secretary may delegate to an
				appropriate entity that establishes markets the administration of a national
				tradeable renewable energy credit market for purposes of creating a transparent
				national market for the sale or trade of renewable energy credits.
								(d)Enforcement
								(1)Civil penaltiesAny electric utility that fails to meet the
				compliance requirements of subsection (b) shall be subject to a civil
				penalty.
								(2)Amount of penaltySubject to paragraph (3), the amount of the
				civil penalty shall be equal to the product obtained by multiplying—
									(A)the number of kilowatt-hours of electric
				energy sold to electric consumers in violation of subsection (b); by
									(B)the greater of—
										(i)2 cents (adjusted for inflation under
				subsection (g)); or
										(ii)200 percent of the average market value of
				renewable energy credits during the year in which the violation
				occurred.
										(3)Mitigation or waiver
									(A)In generalThe Secretary may mitigate or waive a civil
				penalty under this subsection if the electric utility is unable to comply with
				subsection (b) due to a reason outside of the reasonable control of the
				electric utility.
									(B)ReductionThe Secretary shall reduce the amount of
				any penalty determined under paragraph (2) by an amount paid by the electric
				utility to a State for failure to comply with the requirement of a State
				renewable energy program if the State requirement is greater than the
				applicable requirement of subsection (b).
									(4)Procedure for assessing
				penaltyThe Secretary shall
				assess a civil penalty under this subsection in accordance with the procedures
				prescribed by section 333(d) of the Energy Policy and Conservation Act (42
				U.S.C. 6303(d)).
								(e)State renewable energy account
				program
								(1)In generalThere is established in the Treasury a
				State renewable energy account program.
								(2)DepositsAll money collected by the Secretary from
				alternative compliance payments and the assessment of civil penalties under
				this section shall be deposited into the renewable energy account established
				pursuant to this subsection.
								(3)UseProceeds deposited in the State renewable
				energy account shall be used by the Secretary to carry out a program to provide
				grants to the State agency responsible for developing State energy conservation
				plans under section 362 of the Energy Policy and Conservation Act (42 U.S.C.
				6322) for the purposes of promoting renewable energy production, including
				programs that promote technologies that reduce the use of electricity at
				customer sites, such as solar water heating.
								(4)AdministrationThe Secretary may issue guidelines and
				criteria for grants awarded under this subsection.
								(5)RecordsState energy offices receiving grants under
				this section shall maintain such records and evidence of compliance as the
				Secretary may require.
								(6)PreferenceIn allocating funds under this subsection,
				the Secretary shall give preference—
									(A)to States in regions that have a
				disproportionately small share of economically sustainable renewable energy
				generation capacity; and
									(B)to State programs to stimulate or enhance
				innovative renewable energy technologies.
									(f)ExemptionsDuring any calendar year, this section
				shall not apply to an electric utility that sold less than 4,000,000
				megawatt-hours of electric energy to electric consumers during the preceding
				calendar year.
							(g)Inflation adjustmentNot later than December 31 of each year
				beginning in 2011, the Secretary shall adjust for United States dollar
				inflation from January 1, 2011 (as measured by the Consumer Price
				Index)—
								(1)the price of a renewable energy credit
				under subsection (c)(2); and
								(2)the amount of the civil penalty per
				kilowatt-hour under subsection (d)(2).
								(h)State programs
								(1)In generalSubject to paragraph (2), nothing in this
				section diminishes any authority of a State or political subdivision of a State
				to adopt or enforce any law or regulation respecting renewable energy.
								(2)ComplianceExcept as provided in subsection (d)(3), no
				such law or regulation shall relieve any person of any requirement otherwise
				applicable under this section.
								(3)CoordinationThe Secretary, in consultation with States
				having such renewable energy programs, shall, to the maximum extent
				practicable, facilitate coordination between the Federal program and State
				programs.
								(4)Regulations
									(A)In generalThe Secretary, in consultation with States,
				shall promulgate regulations to ensure that an electric utility subject to the
				requirements of this section that is also subject to a State renewable energy
				standard receives renewable energy credits in relation to equivalent quantities
				of renewable energy associated with compliance mechanisms, other than the
				generation or purchase of renewable energy by the electric utility, including
				the acquisition of certificates or credits and the payment of taxes, fees,
				surcharges, or other financial compliance mechanisms by the electric utility or
				a customer of the electric utility, directly associated with the generation or
				purchase of renewable energy.
									(B)Prohibition on double
				countingThe regulations
				promulgated under this paragraph shall ensure that a kilowatt hour associated
				with a renewable energy credit issued pursuant to this subsection shall not be
				used for compliance with this section more than once.
									(i)Recovery of costs
								(1)In generalThe Commission shall promulgate and enforce
				such regulations as are necessary to ensure that an electric utility recovers
				all prudently incurred costs associated with compliance with this
				section.
								(2)Applicable
				lawA regulation under
				paragraph (1) shall be enforceable in accordance with the provisions of law
				applicable to enforcement of regulations under the Federal Power Act (16 U.S.C.
				791a et seq.).
								(j)Regulations
								(1)In generalNot later than 18 months after the date of
				enactment of this title, the Secretary, in consultation with the leaders of
				relevant Federal agencies, shall promulgate regulations to carry out this
				title.
								(2)PrioritiesThe
				regulations promulgated under paragraph (1) shall prioritize the use of
				components and products produced in the United States, without placing
				constraints that prevent compliance under this title, for new renewable energy
				facilities eligible to participate in activities under this title.
								(k)Termination of authorityThis section and the authority provided by
				this section terminate on December 31,
				2040.
							.
				(b)Table of contents amendmentThe table of contents of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) is amended by adding at
			 the end of the items relating to title VI the following:
					
						
							Sec. 609. Rural and remote
				communities electrification grants.
							Sec. 610. Renewable electricity
				and energy efficiency resource
				standards.
						
						.
				602.Energy
			 efficiency resource standard for retail electricity and natural gas
			 distributors
				(a)In
			 generalTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) (as
			 amended by section 601(a)) is amended by adding at the end the
			 following:
					
						611.Energy
				efficiency resource standard for retail electricity and natural gas
				distributors
							(a)DefinitionsIn
				this section:
								(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
								(2)AffiliateThe
				term affiliate, when used with respect to a person, means another
				person that owns or controls, is owned or controlled by, or is under common
				ownership control with, the person, as determined under regulations promulgated
				by the Secretary.
								(3)ANSIThe
				term ANSI means the American National Standards Institute.
								(4)ASHRAEThe
				term ASHRAE means the American Society of Heating, Refrigerating,
				and Air Conditioning Engineers.
								(5)Base
				quantity
									(A)In
				generalThe term base quantity, when used with
				respect to a retail electricity distributor or retail natural gas distributor,
				means the average annual quantity of electricity or natural gas delivered by
				the retail electricity distributor or retail natural gas distributor to retail
				customers during the 5 calendar years immediately preceding the date of
				enactment of this section.
									(B)ExclusionThe
				term base quantity, when used to determine the base quantity of a
				retail natural gas distributor, does not include natural gas delivered for
				purposes of electricity generation.
									(6)Codes and
				standards savings
									(A)In
				generalThe term codes and standards savings means a
				reduction in end-use electricity or natural gas consumption in the service
				territory of a retail electricity distributor or a retail natural gas
				distributor as a result of the adoption and implementation, after the date of
				enactment of this section, of new or revised appliance and equipment efficiency
				standards or building energy codes.
									(B)BaselinesIn
				calculating codes and standards savings—
										(i)the baseline for
				calculating savings from building codes shall be the more stringent of—
											(I)the 2006
				International Energy Conservation Code for residential buildings and the
				ASHRAE/ANSI/IESNA Standard 90.1 (2004) for commercial buildings;
											(II)the applicable
				State building code in effect on the date of enactment of this section;
				or
											(III)a baseline
				determined by the Secretary; and
											(ii)the baseline for
				calculating savings from appliance standards shall be the average efficiency of
				new appliances in the applicable 1 or more categories prior to adoption and
				implementation of the new standard.
										(7)Cost-effectiveThe
				term cost-effective, when used with respect to an energy
				efficiency measure, means that the measure achieves a net present value of
				economic benefits over the life of the measure, both directly to the energy
				consumer and to the economy, that is greater than the net present value of the
				cost of the measure over the life of the measure, both directly to the energy
				consumer and to the economy.
								(8)Customer
				facility savingsThe term customer facility savings
				means a reduction in end-use electricity or natural gas consumption (including
				recycled energy savings) at a facility of an end-use consumer of electricity or
				natural gas served by a retail electricity distributor or natural gas
				distributor, as compared to—
									(A)in the case of
				new equipment that replaces existing equipment at the end of the useful life of
				the existing equipment, consumption by new equipment of average
				efficiency;
									(B)in the case of
				new equipment that replaces existing equipment with remaining useful
				life—
										(i)consumption of
				the existing equipment for the remaining useful life of the equipment;
				and
										(ii)after that
				useful life, consumption of new equipment of average efficiency;
										(C)in the case of a
				new facility, consumption at a reference facility of average efficiency;
				or
									(D)in the case of
				energy savings measures at a facility not covered by subparagraphs (A) through
				(C), consumption at the facility during a base year.
									(9)Electricity
				savingsThe term electricity savings means
				reductions in electricity consumption achieved through measures implemented
				after the date of enactment of this section, as determined in accordance with
				regulations promulgated by the Secretary, through—
									(A)customer facility
				savings of electricity, adjusted to reflect any associated increase in fuel
				consumption at the facility;
									(B)reductions in
				distribution system losses of electricity achieved by a retail electricity
				distributor, as compared to losses attributable to new or replacement
				distribution system equipment of average efficiency (as defined in regulations
				promulgated by the Secretary); and
									(C)codes and
				standards savings of electricity.
									(10)IESNAThe
				term IESNA mean the Illuminating Engineering Society of North
				America.
								(11)Natural gas
				savingsThe term natural gas savings means
				reductions in natural gas consumption from measures implemented after the date
				of enactment of this section, as determined in accordance with regulations
				promulgated by the Secretary, through—
									(A)customer facility
				savings of natural gas, adjusted to reflect any associated increase in
				electricity consumption or consumption of other fuels at the facility;
									(B)reductions in
				leakage, operational losses, and consumption of natural gas fuel to operate a
				gas distribution system, achieved by a retail natural gas distributor, as
				compared to similar leakage, losses, and consumption during a base period
				(which shall not be less than 1 year); and
									(C)codes and
				standards savings of natural gas.
									(12)Power
				poolThe term power pool means an association of 2
				or more interconnected electric systems that is recognized by the Commission as
				having an agreement to coordinate operations and planning for improved
				reliability and efficiencies, including a Regional Transmission Organization or
				an Independent System Operator.
								(13)Recycled
				energy savingsThe term recycled energy savings
				means a reduction in electricity or natural gas consumption that results from a
				modification of an industrial or commercial system that commenced operation
				before the date of enactment of this section, in order to recapture electrical,
				mechanical, or thermal energy that would otherwise be wasted, as determined in
				accordance with regulations promulgated by the Secretary.
								(14)Reporting
				periodThe term reporting period means—
									(A)calendar year
				2013; and
									(B)each successive
				calendar year thereafter.
									(15)Retail
				electricity distributor
									(A)In
				generalThe term retail electricity distributor
				means, for any calendar year, an electric utility that owns or operates an
				electric distribution facility and, using the facility, delivered not less than
				4,000,000 megawatt-hours of electric energy to electric consumers for purposes
				other than resale during the most recent 2-calendar-year period for which data
				are available.
									(B)AdministrationFor
				purposes of determining whether an electric utility qualifies as a retail
				electricity distributor under subparagraph (A)—
										(i)deliveries by any
				affiliate of an electric utility to electric consumers for purposes other than
				resale shall be considered to be deliveries by the electric utility; and
										(ii)deliveries by
				any electric utility to a lessee, tenant, or affiliate of the electric utility
				shall not be treated as deliveries to electric consumers.
										(16)Retail natural
				gas distributor
									(A)In
				generalThe term retail natural gas distributor
				means, for any given calendar year, a local distribution company (as defined in
				section 2 of the Natural Gas Policy Act of 1978 (15 U.S.C. 3301)), that
				delivered to natural gas consumers more than 5,000,000,000 cubic feet of
				natural gas during the most recent 2-calendar-year period for which data are
				available.
									(B)AdministrationFor
				purposes of determining whether a person qualifies as a retail natural gas
				distributor under subparagraph (A)—
										(i)deliveries of
				natural gas by any affiliate of a local distribution company to consumers for
				purposes other than resale shall be considered to be deliveries by the local
				distribution company; and
										(ii)deliveries of
				natural gas to a lessee, tenant, or affiliate of a local distribution company
				shall not be treated as deliveries to natural gas consumers.
										(17)Third-party
				efficiency providerThe term third-party efficiency
				provider means any retailer, building owner, energy service company,
				financial institution or other commercial, industrial or nonprofit entity that
				is capable of providing electricity savings or natural gas savings in
				accordance with subsections (e) and (f).
								(b)Establishment
				of programNot later than 18 months after the date of enactment
				of this section, the Secretary shall, by regulation, establish a program to
				implement and enforce this section, including—
								(1)measurement and
				verification procedures and standards under subsection (f);
								(2)requirements
				under which retail electricity distributors and retail natural gas distributors
				shall—
									(A)demonstrate,
				document, and report compliance with the performance standards established
				under subsection (d); and
									(B)estimate the
				impact of the standards on current and future electricity and natural gas use
				in the service territories of the retail electricity distributors and retail
				natural gas distributors, respectively; and
									(3)requirements
				governing applications for, and implementation of, delegated State
				administration under subsection (h).
								(c)Coordination
				with State programsIn establishing and implementing the program
				established under this section, the Secretary, in coordination with the
				Administrator, shall, to the maximum extent practicable, preserve the
				integrity, and incorporate the best practices, of existing State energy
				efficiency programs.
							(d)Performance
				standards
								(1)Compliance
				obligationNot later than April 1 of the calendar year
				immediately following each reporting period—
									(A)each retail
				electricity distributor shall submit to the Secretary a report, in accordance
				with regulations promulgated by the Secretary, demonstrating that the retail
				electricity distributor has achieved cumulative electricity savings (adjusted
				to account for any attrition of savings measures implemented in prior years) in
				each calendar year that are least equal to the applicable percentage,
				established under paragraph (2), (3), or (4), of the base quantity of the
				retail electricity distributor; and
									(B)each retail
				natural gas distributor shall submit to the Secretary a report, in accordance
				with regulations promulgated by the Secretary, demonstrating that the retail
				natural gas distributor has achieved cumulative natural gas savings (adjusted
				to account for any attrition of savings measures implemented in prior years) in
				each calendar year compared to the base quantity of the retail natural gas
				distributor.
									(2)Standards for
				2012 through 2020For purposes of paragraph (1), for each of
				calendar years 2012 through 2020, the applicable percentages shall be as
				follows:
									
										
											
												Cumulative
						electricity
												
												Calendar years:savings percentage:
												
											
											
												20121.5
												
												20132.5
												
												20143.5
												
												20154.5
												
												20165.5
												
												20176.5
												
												20187.5
												
												20198.5
												
												20209.5.
												
											
										
									
								(3)Subsequent
				years
									(A)Calendar years
				2021 through 2030Not later than December 31, 2015, the Secretary
				shall promulgate regulations establishing performance standards (expressed as
				applicable percentages of base quantity for both cumulative electricity savings
				and cumulative natural gas savings) for each of calendar years 2021 through
				2030.
									(B)Subsequent
				extensionsExcept as provided in subparagraph (A), not later than
				December 31 of the penultimate reporting period for which performance standards
				have been established under this paragraph, the Secretary shall promulgate
				regulations establishing performance standards (expressed as applicable
				percentages of base quantity for both cumulative electricity savings and
				cumulative natural gas savings) for the 10-calendar-year period following the
				last calendar year for which performance standards previously were
				established.
									(C)Requirements
										(i)In
				generalSubject to clause (ii), the Secretary shall establish
				standards under this paragraph at levels that reflect the maximum achievable
				level of cost-effective energy efficiency potential, taking into
				account—
											(I)cost-effective
				energy savings achieved by leading retail electricity distributors and retail
				natural gas distributors;
											(II)opportunities
				for new codes and standard savings;
											(III)technology
				improvements; and
											(IV)other indicators
				of cost-effective energy efficiency potential.
											(ii)Minimum
				percentageIn no case shall the applicable percentages for any
				calendar year be lower than the applicable percentage for calendar year 2020
				(including any increase in the standard for calendar year 2020 pursuant to
				paragraph (4)).
										(4)Midcourse
				review and adjustment of standards
									(A)In
				generalNot later than December 31, 2014, and at 10-year
				intervals thereafter, the Secretary shall—
										(i)review the most
				recent standards established under paragraph (2) or (3); and
										(ii)by regulation,
				increase the standards if the Secretary determines that additional
				cost-effective energy efficiency potential is achievable, taking into account
				the factors described in paragraph (3)(C).
										(B)Lead
				timeIf the Secretary revises standards under this paragraph, the
				regulations shall provide adequate lead time to ensure that compliance with the
				increased standards is feasible.
									(5)Delay of
				submission for first reporting period
									(A)In
				generalNotwithstanding paragraphs (1) and (2), for the 2013
				reporting period, the Secretary may accept a request from a retail electricity
				distributor or a retail natural gas distributor to delay the required
				submission of documentation of part or all of the required savings for up to 2
				years.
									(B)PlanThe
				request for delay shall include a plan for coming into full compliance by the
				end of the 2013 through 2014 reporting period.
									(e)Transfers of
				electricity or natural gas savings
								(1)Bilateral
				contracts for savings transfersSubject to the other provisions
				of this section, a retail electricity distributor or retail natural gas
				distributor may use electricity savings or natural gas savings purchased,
				pursuant to a bilateral contract, from another retail electricity distributor
				or retail natural gas distributor, a State, or a third-party efficiency
				provider to meet the applicable performance standard under subsection
				(d).
								(2)RequirementsElectricity
				or natural gas savings purchased and used for compliance pursuant to this
				subsection shall be—
									(A)measured and
				verified in accordance with subsection (f);
									(B)reported in
				accordance with subsection (d); and
									(C)achieved within
				the same State as is served by the retail electricity distributor or retail
				natural gas distributor.
									(3)ExceptionNotwithstanding
				paragraph (2)(C), a State regulatory authority may authorize a retail
				electricity distributor or a retail natural gas distributor regulated by the
				State regulatory authority to purchase savings achieved in a different State,
				if—
									(A)the savings are
				achieved within the same power pool; and
									(B)the State
				regulatory authority that regulates the purchaser oversees the measurement and
				verification of the savings pursuant to the procedures and standards applicable
				in the State of the purchaser.
									(4)Regulatory
				approvalNothing in this subsection limits or affects the
				authority of a State regulatory authority to require a retail electricity
				distributor or retail natural gas distributor that is regulated by the State
				regulatory authority to obtain the authorization or approval of the State
				regulatory authority for a contract for transfer of savings under this
				subsection.
								(5)LimitationsIn
				the interest of optimizing achievement of cost-effective efficiency potential,
				the Secretary may prescribe such limitations as the Secretary determines to be
				appropriate with respect to the proportion of the compliance obligation of a
				retail electricity or natural gas distributor, under the applicable performance
				standards under subsection (d), that may be met using electricity or natural
				gas savings that are purchased under this subsection.
								(f)Measurement and
				Verification of SavingsThe regulations promulgated under
				subsection (b) shall include—
								(1)procedures and
				standards for defining and measuring electricity savings and natural gas
				savings that can be counted towards the performance standards established under
				subsection (d), which shall—
									(A)specify the types
				of energy efficiency and energy conservation measures that can be
				counted;
									(B)require that
				energy consumption estimates for customer facilities or parts of facilities in
				the applicable base and current years be adjusted, as appropriate, to account
				for changes in weather, level of production, and building area;
									(C)account for the
				useful life of measures;
									(D)include
				considered savings values for specific, commonly used measures;
									(E)allow for savings
				from a program to be estimated based on extrapolation from a representative
				sample of participating customers;
									(F)include
				procedures for counting combined heat and power savings and recycled energy
				savings;
									(G)establish methods
				for calculating codes and standards savings, including the use of verified
				compliance rates;
									(H)count only
				measures and savings that are additional to business-as-usual practices;
									(I)except in the
				case of codes and standards savings, ensure that the retail electricity
				distributor or retail natural gas distributor claiming the savings played a
				significant role in achieving the savings (including through the activities of
				a designated agent of the distributor or through the purchase of transferred
				savings);
									(J)avoid
				double-counting of savings used for compliance with this section and section
				610, including transferred savings; and
									(K)include savings
				from programs administered by the retail electric or natural gas distributor
				that are funded by Federal, State, or other sources; and
									(2)procedures and
				standards for third-party verification of reported electricity savings or
				natural gas savings.
								(g)Enforcement and
				judicial review
								(1)Review of
				retail distributor reports
									(A)In
				generalThe Secretary shall review each report submitted to the
				Secretary by a retail electricity distributor or retail natural gas distributor
				under subsection (d) to verify that the applicable performance standards under
				that subsection have been met.
									(B)ExclusionsIn
				determining compliance with the applicable performance standards, the Secretary
				shall exclude reported electricity savings or natural gas savings that are not
				adequately demonstrated and documented, in accordance with the regulations
				promulgated under subsections (d), (e), and (f).
									(2)Penalty for
				failure to document adequate savingsIf a retail electricity
				distributor or a retail natural gas distributor fails to demonstrate compliance
				with an applicable performance standard under subsection (d) or to pay to the
				State an applicable alternative compliance payment under subsection (h)(4), the
				Secretary shall assess against the retail electricity distributor or retail
				natural gas distributor a civil penalty for each such failure in an amount
				equal to, as adjusted for inflation in accordance with such regulations as the
				Secretary may promulgate—
									(A)$100 per
				megawatt-hour of electricity savings or alternative compliance payment that the
				retail electricity distributor failed to achieve or make, respectively;
				or
									(B)$10 per million
				Btu of natural gas savings or alternative compliance payment that the retail
				natural gas distributor failed to achieve or make, respectively.
									(3)Offsetting
				State penaltiesThe Secretary shall reduce the amount of any
				penalty under paragraph (2) by the amount paid by the applicable retail
				electricity distributor or retail natural gas distributor to a State for
				failure to comply with the requirements of a State energy efficiency resource
				standard during the same compliance period, if the State standard is—
									(A)comparable in
				type to the Federal standard established under this section; and
									(B)more stringent
				than the applicable performance standards under subsection (d).
									(4)Enforcement
				proceduresThe Secretary shall assess a civil penalty, as
				provided under paragraph (2), in accordance with the procedures described in
				section 333(d) of the Energy Policy and Conservation Act (42 U.S.C.
				6303(d)).
								(5)Judicial
				review
									(A)In
				generalAny person that will be adversely affected by a final
				action taken by the Secretary under this section, other than the assessment of
				a civil penalty, may use the procedures for review described in section 336(b)
				of the Energy Policy and Conservation Act (42 U.S.C. 6306(b)).
									(B)AdministrationFor
				purposes of this paragraph, references to a rule in section 336(b) of the
				Energy Policy and Conservation Act (42 U.S.C. 6306(b)) shall be considered to
				refer also to all other final actions of the Secretary under this section other
				than the assessment of a civil penalty.
									(h)State
				administration
								(1)In
				generalOn receipt of an application from the Governor of a State
				(including, for purposes of this subsection, the Mayor of the District of
				Columbia), the Secretary may delegate to the State the administration of this
				section within the territory of the State if the Secretary determines that the
				State will implement an energy efficiency program that meets or exceeds the
				requirements of this section, including—
									(A)achieving
				electricity savings and natural gas savings at least as great as the savings
				required under the applicable performance standards established under
				subsection (d);
									(B)reviewing reports
				and verifying electricity savings and natural gas savings achieved in the State
				(including savings transferred from outside the State); and
									(C)collecting any
				alternative compliance payments under paragraph (4) and using the payments to
				implement cost-effective efficiency programs.
									(2)Secretarial
				determinationThe Secretary shall make a substantive
				determination approving or disapproving a State application, after public
				notice and comment, not later than 180 days after the date of receipt of a
				complete application.
								(3)Alternative
				measurement and verification procedures and standardsAs part of
				an application submitted under paragraph (1), a State may request to use
				alternative measurement and verification procedures and standards to the
				procedures and standards established under subsection (f), if the State
				demonstrates that the alternative procedures and standards provide a level of
				accuracy of measurement and verification that is at least equivalent to the
				Federal procedures and standards promulgated under subsection (f).
								(4)Alternative
				compliance payments
									(A)In
				generalAs part of an application submitted under paragraph (1),
				a State may permit retail electricity distributors or retail natural gas
				distributors to pay to the State, by not later than April 1 of the calendar
				year immediately following the applicable reporting period, an alternative
				compliance payment in an amount equal to, as adjusted for inflation in
				accordance with such regulations as the Secretary may promulgate, not less
				than—
										(i)$50 per
				megawatt-hour of electricity savings needed to make up any deficit with regard
				to a compliance obligation under the applicable performance standard; or
										(ii)$5 per million
				Btu of natural gas savings needed to make up any deficit with regard to a
				compliance obligation under the applicable performance standard.
										(B)Use of
				payments
										(i)In
				generalAlternative compliance payments collected by a State
				pursuant to subparagraph (A) shall be used by the State to administer the
				delegated authority of the State under this section and to implement
				cost-effective energy efficiency programs.
										(ii)ProgramsThe
				programs shall—
											(I)to the maximum
				extent practicable, achieve electricity savings and natural gas savings in the
				State sufficient to make up the deficit associated with the alternative
				compliance payments; and
											(II)be measured and
				verified in accordance with the applicable procedures and standards under
				subsection (f) or paragraph (3), as the case may be.
											(5)Review of State
				implementation
									(A)Periodic
				reviewEvery 2 years, the Secretary shall review State
				implementation of this section for conformance with the requirements of this
				section in approximately 1/2 of the States that have
				received approval under this subsection to administer the program, so that each
				State shall be reviewed at least once every 4 years.
									(B)ReportTo
				facilitate the review, the Secretary may require the State to submit a report
				demonstrating the compliance of the State with the requirements of this
				section, including—
										(i)reports submitted
				by retail electricity distributors and retail natural gas distributors to the
				State demonstrating compliance with applicable performance standards;
										(ii)the impact of
				the standards on projected electricity and natural gas demand within the
				State;
										(iii)an accounting
				of the use of alternative compliance payments by the State and the resulting
				electricity savings and natural gas savings achieved; and
										(iv)such other
				information as the Secretary determines appropriate.
										(C)Review on
				petitionNotwithstanding subparagraph (A), on the receipt of a
				public petition containing a credible allegation of substantial deficiencies,
				the Secretary shall promptly review the implementation by the State of
				delegated authority under this section.
									(D)Deficiencies
										(i)In
				generalIf deficiencies are found in a review under this
				paragraph, the Secretary shall—
											(I)notify the State;
				and
											(II)direct the State
				to correct the deficiencies and to report to the Secretary on progress not
				later than 180 days after the date of the receipt of review results.
											(ii)Substantial
				deficienciesIf the deficiencies are substantial, the Secretary
				shall—
											(I)disallow such
				reported savings as the Secretary determines are not credible due to
				deficiencies;
											(II)re-review the
				State not later than 2 years after the date of the original review; and
											(III)if substantial
				deficiencies remain uncorrected after the review provided for under subclause
				(II), revoke the authority of the State to administer the program established
				under this section.
											(6)Calls for
				revision of State applicationsAs a condition of maintaining the
				delegated authority of a State to administer this section, the Secretary may
				require the State to submit a revised application under paragraph (1) if the
				Secretary has—
									(A)promulgated new
				or revised performance standards under subsection (d);
									(B)promulgated new
				or substantially revised measurement and verification procedures and standards
				under subsection (f); or
									(C)otherwise
				substantially revised the program established under this section.
									(i)Information and
				ReportsIn accordance with section 13 of the Federal Energy
				Administration Act of 1974 (15 U.S.C. 772), the Secretary may require any
				retail electricity distributor, any retail natural gas distributor, any
				third-party efficiency provider, or such other entities as the Secretary
				considers appropriate, to provide any information the Secretary determines
				appropriate to carry out this section.
							(j)State
				LawNothing in this section diminishes or qualifies any authority
				of a State or political subdivision of a State to adopt or enforce any law
				(including a regulation) respecting electricity savings or natural gas savings,
				including any law (including a regulation) establishing energy efficiency
				requirements that are more stringent than the requirements established under
				this section, except that no such law or regulation may relieve any person of
				any requirement otherwise applicable under this section.
							(k)Energy
				efficiency creditsThe Secretary shall issue energy efficiency
				credits at the end of each calendar year to eligible retail electricity
				distributor for each kilowatt hour of electricity savings above the applicable
				percentage, established under paragraph (2), (3), or (4) of subsection (d), of
				the base quantity of the retail electricity distributor in a quantity that
				shall not exceed 15 percent of the minimum percentage required in each calendar
				year under section
				610(b)(1)(B).
							.
				(b)Table of contents amendmentThe table of contents of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. prec. 2601) (as amended by section
			 601(b)) is amended by adding at the end of the items relating to title VI the
			 following:
					
						
							Sec. 611. Energy efficiency resource standard for retail
				electricity and natural gas
				distributors.
						
						.
				603.Voluntary
			 renewable energy markets
				(a)In
			 generalIt is the policy of the United States to support the
			 continued growth of voluntary renewable energy markets.
				(b)AdministrationNothing
			 in this Act or the amendments made by this Act is intended to interfere with or
			 prevent the continued operation and growth of the voluntary renewable energy
			 market.
				(c)Report on
			 efficacy of voluntary renewable energy marketNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report describing the efficacy of the voluntary renewable
			 energy market in the context of the pollution reduction and investment programs
			 under this Act and the amendments made by this Act, including—
					(1)whether
			 meaningful reductions in carbon dioxide emissions have occurred in response to
			 investments in the voluntary renewable energy market;
					(2)whether the
			 voluntary market continues to grow; and
					(3)a list of
			 recommended strategies for ensuring that—
						(A)meaningful
			 emissions reductions may occur; and
						(B)the voluntary
			 renewable energy market may continue to grow.
						
